DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1-16 are pending in the instant application.  Claim 7 and 15 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1-6, 8-14, and 16 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Applicant’s election without traverse of species XRCC4, the combination of XPA, XRCC3,UBE2A, APEX2, ATRIP, and NEIL2, as well as qRT-PCR in the reply filed on 7/10/2021 and 12/4/2021 is acknowledged
Claim Rejections - 35 USC § 101
Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the step(s) of  determining expression values of DNA repair genes are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of treating a patient with rectal cancer based on determining a DNA repair score, where the DNA repair score is calculated based on the expression levels of DNA repair genes. The calculation/determination of a DNA repair score as well as steps of comparing expression levels to a predetermined threshold are a recitation of abstract idea because they describe mathematical concepts as well as recites steps that can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
The additional element/step of assaying tumor samples to determine expression levels of DNA repair genes does not integrate the JEs into a practical application because it is a mere data gathering step and does not add a meaningful limitation to the method.  Likewise, the recitation of an administering step in claim 1 and claim 9 do not integrate the JE into a practical application because it is conditional step which is dependent on a particular level of the DNA score as evidenced by the term “if” in the claims.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the steps of assaying for expression levels of DNA repair genes, including the genes set forth in the dependent claims, are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity.  The same holds for the generally recited methods of qRT-PCR, RNA-Seq, microarrays, etc as these are extremely well known and were in common use for expression analysis well before applicants effective filing date.  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to abstract ideas and any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection.  The response asserts that all of the claims are directed to methods of treatment and therefore directed to a practical application.  This argument has been thoroughly reviewed but was not found persuasive because the administering step is conditional.  This issue was raised in the previous office action as well.  The rejection is maintained.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muino (Muino et al; BioMed Research International; Article ID 921435; 2015, pages 1-10) in view of Moraleda (US 2005/0069863) and Weaver (US 2011/0217713), further in view of Suwinski (Suwinski et al; PLOS One, 7(7): e41379, 2012; pages 1-6), Cheng (Cheng et al; Cancer Sci (2015); pages 1678-1686, vol 106), and Lai (Lai et al; Tumor Biol; 2016, pages 2127- 2136).  
Muino teaches that chemoradiation improves oncological response in rectal cancer (see abstract).  Muino reviews studies that assayed gene expression to predict outcome to chemoradiation in rectal cancer.  Muino does not teach determining expression levels of DNA repair genes to calculate a DNA repair score, however Moraleda  teaches methods of analyzing gene expression for clinical diagnostics (see abstract) and constructing scores.  With regard to rectal cancer, Moraleda teaches studies have found associations between gene expression of genes involved in DNA repair and risk for pelvic recurrence in patients receiving chemoradiation.  Moraleda teaches to use the expression levels to develop a set of ratios that can identify patients at risk for pelvic recurrence (see para 0271).  Further, Weaver (para 0010) teaches that multiple reports already indicate that DNA repair biomarker expression or lack thereof is strongly correlative of patient subgroups more or less likely to respond to prescribed chemotherapy.  Weaver teaches that in theory, cells that are most prone to induced lethality (platinating compounds in combination with radiotherapy) would have less efficient DNA repair mechanisms and those with efficient mechanisms would prove resistant.  Weaver teaches that many DNA repair pathways hold predictive value to chemotherapeutic susceptibility/resistance modeling studies relative to constituent biomarker profiles and that a number of studies have found gene expression levels of DNA repair pathway genes are corelated with prognostic value of response to platinating agents and radiation.  Therefor, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to determine the gene expression levels of DNA repair pathway genes in view of the teachings of Moraleda and Weaver, and to calculate a score in view of the teachings of Moraleda, based on those expression levels to arrive at a method of determining response to chemoradiation in patients with rectal cancer as Muino and Moraleda teach of the importance of determining such response in patients with rectal cancer.  With regard to claims 1 and 9, although the treatment step is conditional, it would have further been prima facie obvious to the ordinary artisan to administer a rectal cancer treatment other than nCRT in patients with expression levels that dictate a score for poor outcome to nCRT as compared to a threshold value and to administer nCRT in patients with expression levels that dictate a score for good outcome to nCRT.  
Muino, Moraleda, and Weaver do not teach calculating the DNA repair score based on the expression values of DNA repair genes associated with a good response to nCRT and a poor response to nCRT, multiplying expression values by +1 and -1, respectively, to obtain weighted values and determining the DNA repair score by calculating the sum of the weighted gene expression values.  However Suwinski teaches a method of calculating a prognosis score based on the effect certain gene expression levels have on NSCLC outcome.  Suwinski teaches determining gene expression values, obtaining a weighted score by assigning +1 and -1 to the expression levels, and adding the scores.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to calculate a DNA repair score in the method of Muino, Moraleda, and Weaver as taught by Suwinski because Suwinski teaches that such a score can be used to predict clinical outcome based on gene expression levels.  It is noted that Suwinski teaches assigning -1 to protective genes and +1 to risk genes, however this is equivalent to using the reverse assignments as the ordinary artisan would immediately recognize that either construction would work and that the comparison to a predetermined threshold (higher or lower) would be determined based on which was used.  
With regard to expression of genes in the dependent claims it is noted that Weaver, Cheng, and Lai teach DNA repair genes and associations to gene expression levels and response to chemoradiation.  
Response to Arguments
The response traverses the rejection.  The response asserts that the claims have been amended to recite eight specific DNA repair genes.  This argument has been thoroughly reviewed but was not found persuasive because the claims are not limited to all of the genes listed.  The genes are recited in the alternative and therefore the claims encompasses assessing only a single gene from the list.  The response also asserts that Muino teaches away from the claimed invention in the second from last paragraph of the Discussion.  This argument has been thoroughly reviewed but was not found persuasive because Muino is a literature review.  While the statement cited by applicants may have been in reference to the literature that the reference actually reviewed, Muino does teach to perform clinical trials for biomarkers to predict treatment outcome.  It is further noted that the rejection is not based on the teachings of Muino alone, but is set forth as a combination with other references.  
The response further asserts that none of the cited references teach the use of any of the claimed repair genes.   This argument has been thoroughly reviewed but was not found persuasive because a number of the repair genes are taught in the cited references.  For example, Cheng teaches that high expression of XRCC3 is associated with chemoradiotherapy resistance (page 1681), while Weaver teaches a number of genes for use as DNA repair biomarkers for guiding therapy because the pathways respond to DNA damage caused by chemotherapy and radiation (para 0011).  Genes identified by Weaver include XPA, XRCC3, and XRCC4 (see tables 1 and 2).  Accordingly, the rejection is maintained from the previous office action and modified in view of the amendments to the claims. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634